


110 HR 524 IH: To establish a laboratory science pilot program at the

U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 524
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2007
			Mr. Hinojosa (for
			 himself, Mr. Gordon of Tennessee,
			 Ms. Eddie Bernice Johnson of Texas,
			 and Mr. Baca) introduced the following
			 bill; which was referred to the Committee
			 on Science and Technology
		
		A BILL
		To establish a laboratory science pilot program at the
		  National Science Foundation.
	
	
		1.FindingsThe Congress finds the following:
			(1)To remain
			 competitive in science and technology in the global economy, the United States
			 must increase the number of students graduating from high school prepared to
			 pursue postsecondary education in science, technology, engineering, and
			 mathematics.
			(2)There is broad
			 agreement in the scientific community that learning science requires direct
			 involvement by students in scientific inquiry and that laboratory experience is
			 so integral to the nature of science that it must be included in every science
			 program for every science student.
			(3)In America’s Lab
			 Report, the National Research Council concluded that the current quality of
			 laboratory experiences is poor for most students and that educators and
			 researchers do not agree on how to define high school science laboratories or
			 on their purpose, hampering the accumulation of research on how to improve
			 labs.
			(4)The National
			 Research Council found that schools with higher concentrations of non-Asian
			 minorities and schools with higher concentrations of poor students are less
			 likely to have adequate laboratory facilities than other schools.
			(5)The Government
			 Accountability Office reported that 49.1 percent of schools where the minority
			 student population is greater than 50.5 percent reported not meeting functional
			 requirements for laboratory science well or at all.
			(6)40 percent of
			 those college students who left the science fields reported some problems
			 related to high school science preparation, including lack of laboratory
			 experience and no introduction to theoretical or to analytical modes of
			 thought.
			(7)It is in the
			 national interest for the Federal Government to invest in research and
			 demonstration projects to improve the teaching of laboratory science in the
			 Nation’s high schools.
			2.Grant
			 programSection 8(8) of the
			 National Science Foundation Authorization Act of 2002 is amended—
			(1)by redesignating
			 subparagraphs (A) through (F) as clauses (i) through (vi), respectively;
			(2)by
			 inserting (A) before A program of competitive;
			 and
			(3)by inserting at
			 the end the following new subparagraph:
				
					(B)In accordance with subparagraph
				(A)(v), the Director shall establish a pilot program designated as
				Partnerships for Access to Laboratory Science to award grants to
				partnerships to improve laboratories and provide instrumentation as part of a
				comprehensive program to enhance the quality of mathematics, science,
				engineering, and technology instruction at the secondary school level. Grants
				under this subparagraph may be used for—
						(i)purchase, rental, or leasing of
				equipment, instrumentation, and other scientific educational materials;
						(ii)maintenance, renovation, and
				improvement of laboratory facilities;
						(iii)professional development and
				training for teachers;
						(iv)development of instructional
				programs designed to integrate the laboratory experience with classroom
				instruction and to be consistent with State mathematics and science academic
				achievement standards;
						(v)training in laboratory safety for
				school personnel;
						(vi)design and implementation of
				hands-on laboratory experiences to encourage the interest of individuals
				identified in section 33 or 34 of the Science and Engineering Equal
				Opportunities Act (42 U.S.C. 1885a or 1885b) in mathematics, science,
				engineering, and technology and help prepare such individuals to pursue
				postsecondary studies in these fields; and
						(vii)assessment of the activities
				funded under this subparagraph.
						(C)Grants awarded under subparagraph (B)
				shall be to a partnership that—
						(i)includes an institution of higher
				education or a community college;
						(ii)includes a high-need local educational
				agency;
						(iii)includes a business or eligible
				nonprofit organization; and
						(iv)may include a State educational
				agency, other public agency, National Laboratory, or community-based
				organization.
						(D)The Federal share of the cost of
				activities carried out using amounts from a grant under subparagraph (B) shall
				not exceed 50
				percent.
					.
			3.ReportThe Director of the National Science
			 Foundation shall evaluate the effectiveness of activities carried out under the
			 pilot projects funded by the grant program established pursuant to the
			 amendment made by section 1 in improving student performance in mathematics,
			 science, engineering, and technology. A report documenting the results of that
			 evaluation shall be submitted to the Committee on Science and Technology of the
			 House of Representatives and the Committees on Commerce, Science, and
			 Transportation and on Health, Education, Labor, and Pensions of the Senate not
			 later than 5 years after the date of enactment of this Act. The report shall
			 identify best practices and materials developed and demonstrated by grant
			 awardees.
		4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the National Science Foundation to carry out
			 this Act and the amendments made by this Act $5,000,000 for fiscal year 2008,
			 and such sums as may be necessary for each of the 3 succeeding fiscal
			 years.
		
